Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 29, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157940(151)                                                                                              David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
                                                                      SC: 157940
  v                                                                   COA: 329229
                                                                      Ingham CC: 14-001380-FH
  JOHN CORYELL KELSEY, II,
             Defendant-Appellant.
  ____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to file an
  application for leave to appeal in excess of the page limitation is DENIED. The defendant-
  appellant shall file a substitute application for leave to appeal within 35 days of the date of
  this order limited to no more than 70 pages. Failure to timely file the substitute application
  may result in the administrative dismissal of this appeal under MCR 7.317(B).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 29, 2018

                                                                                Clerk